BERDON, J.,
dissenting. The court today unreasonably burdens the plaintiff inmates’ (both preconviction and postconviction) right of access to their attorneys. In doing so, this court not only deprives the plaintiffs of their state constitutional rights, but also makes it more difficult for public defenders and legal assistance attorneys to effectively serve their clients. Presently, legal assistance for the poor is scarce. Resources are being stretched to their limits, as those who serve the poor are increasingly burdened with heavy caseloads. The court’s insensitivity to the plight of the poor is disturbing, as its decision today places yet another obstacle in the path of providing justice to the poor.
Although I disagree with much of what the majority holds today, I will address only the issue of the state constitutional right of access between an inmate and his or her lawyer raised in the defendant’s cross appeal.1 The majority concedes, as it must, that the plaintiffs have not only a state constitutional right of access to the courts; Conn. Const., art. I, § 10; but also a right of access to counsel. Conn. Const., art. I, § 8. The majority, however, examines the constitutionality of the plain*740tiffs’ claims in terms of whether they have been deprived of their right to “effective assistance of counsel.” Although these rights are related, interference with the constitutional right of access to counsel is not measured in terms of whether an individual has been denied effective assistance of counsel.2
This court has held that interference with an attorney’s reasonable access to his or her client, who is in the custody of the state, violates the state constitutional right of access to counsel. State v. Stoddard, 206 Conn. 157, 167, 537 A.2d 446 (1988) (When counsel seeks to contact his or her client who is in custody, the client must be notified. “The police, because they are responsible for the suspect’s isolation, have a duty to act reasonably, diligently and promptly to provide counsel with accurate information and to apprise the suspect of the efforts by counsel.”). The provision of mere access between a client and his or her lawyer does not satisfy the state constitution; rather, the access provided must be reasonable. State v. Ferrell, 191 Conn. 37, 43-45, 463 A.2d 573 (1983) (admissions made by defendant while conversing with counsel on telephone and overheard by police were not admissible). Read together, Stoddard and Ferrell stand for the proposition that the state constitutional right of access to counsel, as informed by the due process clause, requires that inmates must have reasonable access to counsel at a meaningful time and in a meaningful manner.
In this age, access to counsel, which is meaningful in its time and manner, includes telephonic communica*741tion. The realization of the right of access to counsel cannot depend upon postal correspondence, for contemporaneous dialogue is often vital to the attorney-client relationship. Development of a proper defense requires open and uninhibited communication between the client and the attorney. Matters that may seem unimportant to the client, could ultimately prove to be crucial to his or her defense. The majority’s focus on postal correspondence as a means of communication between an attorney and his or her client also ignores the situation of those inmates who are illiterate and poorly educated. Furthermore, the physical location of counsel often renders the telephone the most effective means of communicating. As the trial court noted, the state’s prisons are often a significant distance from the attorney’s office or the court.3 Restricting telephonic communication will discourage attorneys from representing inmates, further drain the resources of the public defender’s office, and hinder the establishment of an appropriate relationship between an incarcerated client and his or her attorney.
In sum, the state constitutional right of access to counsel, in my view, is violated when the state refuses to allow reasonable telephonic communication between an attorney and his or her incarcerated client. That access, to meet constitutional standards, must be provided at a meaningful time and in a meaningful manner.
*742Section 18-81-46 of the Regulations of Connecticut State Agencies, concerning telephonic access between inmates and their attorneys, provides in relevant part: “An inmate shall be provided a reasonable accommodation to make prearranged non-recorded telephone calls to [his or her attorney] on non-collect call only telephones without the recording and/or listening provided for in Section 18-81-44 above, and provided the [attorney] called agrees to accept the charges. Such calls shall be placed by staff who shall verify the party’s identity prior to placing the inmate on the line. The staff member shall then move out of listening range of the inmate’s conversation. The employee placing the call may maintain visual observation of the inmate. Such calls shall normally be limited to ten minutes duration.”
I agree with the trial court that § 18-81-46, by its terms and application, violates the state constitutional guarantee of access to counsel in three respects.4 First, the specific time limitation of ten minutes for telephonic contact with an attorney places an unreasonable limitation upon the inmates’ access to counsel. The trial court found that “this requirement is interpreted and enforced virtually at the whim of the staff member in charge of the telephone. The actual time limit enforced seems to be between ten and twenty minutes, but that limit cannot be predicted with respect to any particular call. The substance of the call or the inmate’s or the attorney’s need for a longer conversation does not seem to be a factor. (Of course, at least in theory, the staff member is not supposed to be listening to the conversation in the first place.) Rather, the decisive factor in determining whether a privileged conversation is to be stopped— assuming that the decision is not wholly capricious — is the need of the staff member or another inmate to use the telephone. In any event, it is clear that many *743privileged conversations are simply stopped without consulting either [the] inmate or [the] attorney as to the need for a longer conversation.” The trial court concluded, and I agree, that although, as a practical matter, certain limitations must be established, each inmate should be allowed to make two privileged telephone calls a month to his attorney.5 In the absence of exigent circumstances, such calls may be limited to a thirty minute duration, subject to an extension at the specific oral or written request of the attorney.
Second, the staff of the various correctional facilities frequently failed to comply with the mandate of § 18-81-46 that the staff member placing the telephone call “shall then move out of listening range of the inmate’s conversation.” The trial court found that “[t]here is overwhelming evidence that this requirement is often simply ignored.” As noted by the trial court, “[t]his is not only a violation of § 18-81-46 but is incompatible with the requirements of the state and federal constitutions.”6
Third, despite the directive of § 18-81-46 that “[a]n inmate shall be provided a reasonable accommodation to make prearranged non-recorded telephone calls,” the trial court found that “[t]here does not appear to be any uniform interpretation of the word ‘prearranged.’ ” More importantly, the trial court found that “[a] number of inmates credibly testified that requests for privileged phone calls duly accompanied by attorney letters had either been ignored altogether or had been granted at *744some time after the time specified in the attorney letter had already passed.” I agree with the trial court’s remedial order set forth in footnote 7 of this dissent.
Therefore, with respect to telephone access between an inmate and his or her attorney, I would affirm the order of the trial court.7
Accordingly, I dissent.

 Although I focus, as the majority does, on the state constitutional rights of the plaintiffs, they also have a federal constitutional right of access to their attorney: “The constitutional guarantee of due process of law has as a corollary the requirement that prisoners be afforded access to the courts in order to challenge unlawful convictions and to seek redress for violations of 1 heir constitutional rights. This means that inmates must have a reasonable opportunity to seek and receive the assistance of attorneys. Regulations and practices that unjustifiably obstruct the availability of professional representation or other aspects of the right of access to the courts are invalid.” Procunier v. Martinez, 416 U.S. 396, 421, 94 S. Ct. 1800, 40 L. Ed. 2d 224 (1974).


 Recently, this court noted: “In Strickland v. Washington, [466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied, 467 U.S. 1267, 104 S. Ct. 3562, 82 L. Ed. 2d 864 (1984)], the United States Supreme Court adopted a two-part standard for evaluating claims of ineffective assistance of counsel during criminal proceedings: the defendant must show: (1) that counsel’s representation fell below an objective standard of reasonableness; id., 687-88; and (2) that defense counsel’s deficient performance prejudiced the defense. Id., 694.” Copas v. Commissioner of Correction, 234 Conn. 139, 154, 662 A.2d 718 (1995).


 The trial court, stated in its memorandum of decision: “The realities facing Connecticut’s lawyers must also be considered. Lawyers who represent incarcerated clients, like the incarcerated clients themselves, have no control over the location in which those clients are confined. Clients may be confined at a substantial distance from either their lawyers’ offices or the courts in which those lawyers are obliged to appear. Lawyers are busy people. An attorney in Stamford who represents a client incarcerated in Somers will rarely have the luxury to take a day from his busy schedule and visit his client in person. If he is required to do so, other clients (and the courts) will be deprived of his services for that day. If a trial or other hearing is imminent, the mail may be too slow. In order to practice law efficiently and responsibly in the modern world, a Connecticut lawyer needs to have telephonic access to his clients.”


 The defendant does not challenge the trial court’s order with respect to its prohibition of correction officials from standing within listening range of an inmate’s privileged telephone conversation. See footnote 7 of this dissent.


 More specifically, the trial court ordered that “ [t,]his total does not include calls answered by busy signals but does include calls answered by a person or machine capable of taking a message.”
The trial court also held that, because “public defenders are employed by the state to represent indigent clients and are not permitted to accept collect calls,” and because the agency “Legal Assistance to Prisoners is similarly funded by the state . . . and is also unable to accept collect calls,” the department of correction must allow inmates to place toll free calls to those agencies, if they are so represented. See footnote 7 of this dissent.


 The defendant does not challenge the trial court’s remedial order with respect to this violation.


 The trial court’s order provides in relevant part: “It is ordered that the Commissioner of Correction, his officers, and employees shall:
“(1) In the absence of exigent circumstances, comply with the provision of [§ 18-81-46 of the Regulations of Connecticut State Agencies] that, after the staff member placing a privileged call has verified the identity of the person called and placed the inmate on line, ‘[t]he staff member shall then move out of listening range of the inmate’s conversation.’ A staff member shall approach within listening range only if exigent circumstances require the privileged call to be interrupted or in order to terminate a call at the expiration of the time limitations described below.
“(2) In the absence of exigent circumstances, honor requests by attorneys (including paralegals and law students working under an attorney’s supervision) for privileged calls to inmates either by the close of the first business day following the day on which correctional authorities receive the request or at the time specified by the attorney, whichever shall later occur. Such requests shall be honored without limitation as to number or frequency.
“(3) In the absence of exigent circumstances, allow each inmate to make two privileged calls a month in addition to calls initiated by that inmate’s attorney. This total does not include calls answered by busy signals but does include calls answered by a person or machine capable of taking a message. In the absence of exigent circumstances, an inmate[’s] request for a privileged call shall be honored either by the close of the first business day following the day on which correctional authorities receive the request or at the time specified by the inmate, which ever shall later occur.
“(4) Allow privileged calls placed to state and federal public defender offices and Legal Assistance to Prisoners to be made toll free. This order does not extend to private attorneys handling particular cases as special public defenders or on a pro bono basis.
“(5) Cease and desist from enforcing the provision of [§ 18-81-46 of the Regulations of Connecticut State Agencies] that privileged telephone calls ‘shall normally be limited to ten minutes duration.’ In the absence of exigent circumstances, privileged telephone calls may be limited to thirty minutes duration. In the absence of exigent circumstances, this limitation shall be increased at the specified oral or written request of the attorney.
“(6) Nothing in this order prohibits the Commissioner, his officers, and employees from establishing reasonable hours within which privileged telephone calls can be made. . . .”